Exhibit 99.1 Introduction to Non-GAAP Financial Schedules When reading the following schedules, please note that: (i) “Acquisition-affected” results include the activity of Broadlane assuming the acquisition occurred on January 1, 2009 (the Broadlane acquisition was consummated on November 16,2010). (ii) “Recast” results assume the DSS operating unit was part of the Spend and Clinical Resource Management Segment in 2009 and 2010 (DSS was part of the Revenue Cycle Management Segment in 2009 and 2010). Please refer to “Use of Non-GAAP Financial Measures” following the financial schedules for more information on non-GAAP measures. Consolidated Non-GAAP Acquisition-Affected Income Statement (UNAUDITED) 2009 - 2010 by Quarter ($ in thousands) 1Q'09 2Q'09 3Q'09 4Q'09 FY'09 1Q'10 2Q'10 3Q'10 4Q'10 FY'10 Gross Admin Fees Other Gross Fees Less: Rev Share Incen & Rev Alow -28,147 -28,689 -28,328 -30,523 -115,687 -31,013 -32,192 -33,039 -33,263 -129,507 Total Net Revenue Quarter/Annual Net Revenue Growth Rate 5.5% -1.4% 13.5% -3.3% 2.2% 0.9% 1.6% 9.6% Revenue Share Incentive % of Total Gross Fees 19.1% 18.6% 18.6% 17.8% 18.5% 18.6% 18.8% 19.1% 18.9% 18.9% Cost of Revenue Gross Margin Gross Margin % 72.0% 72.7% 68.5% 73.4% 71.7% 70.0% 69.3% 69.6% 69.5% 69.6% Product Development Selling & Marketing General & Administrative Acquisition & Integration Expenses 0 0 0 0 0 0 Depreciation Amortization of Intangibles Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Total Operating Expenses Operating Margin -57,354 -29,919 Operating Margin % 3.2% 3.5% 6.9% 10.0% 6.0% 5.7% 3.8% 10.3% -40.3% -5.4% Interest Expense Other Income Expense / (Income) -357 -228 -12 -472 -282 -93 -71 -355 -801 Pretax Net Income -14,315 -14,189 -9,355 -3,189 -41,048 -9,964 -11,724 -2,064 -73,945 -97,697 Pretax Margin % -12.0% -11.3% -7.6% -2.3% -8.1% -7.3% -8.4% -1.5% -51.9% -17.5% Income Taxes -5,193 -5,115 -3,512 -444 -14,264 -3,099 -4,201 -388 -23,054 -30,742 Net Income / (Loss) -9,122 -9,074 -5,843 -2,745 -26,784 -6,865 -7,523 -1,676 -50,891 -66,955 Add:Depreciation Add:Depreciation (incl in COR) Add:Amort of Deal-Related Intangibles Add:Amort of Deal-Related Intangibles (incl in COR) Add:Interest Expense/ (Income) Add:Income Taxes -5,193 -5,115 -3,512 -444 -14,264 -3,099 -4,201 -388 -23,054 -30,742 EBITDA -28,513 EBITDA Margin % 26.5% 25.2% 29.4% 30.5% 28.0% 25.8% 23.4% 29.9% -20.0% 14.5% Add:Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Add:Equity-based Compensation Add:Rental income for Cap Bldg Lease -110 -109 -110 -110 -439 -110 -109 -110 -110 -439 Add:Acquisition & Integration Expenses 0 0 0 0 0 0 Add:Purchase Accounting Adjustment 82 -74 26 20 Adjusted EBITDA Adjusted EBITDA Margin % 30.6% 29.3% 32.7% 34.6% 31.9% 28.3% 27.0% 32.2% 33.4% 30.3% Quarter/Annual Adj EBITDA Growth Rate 1.1% 9.8% 20.2% -20.7% -2.5% 20.2% 5.4% 4.0% Revenue Cycle Management Segment Non-GAAP Acquisition-Affected and Recast Income Statement (UNAUDITED) 2009 - 2010 by Quarter ($ in thousands) 1Q'09 2Q'09 3Q'09 4Q'09 FY'09 1Q'10 2Q'10 3Q'10 4Q'10 FY'10 Gross Admin Fees 0 0 0 0 0 0 0 0 0 0 Other Gross Fees Less: Rev Share Incen & Rev Alow 0 0 0 0 0 0 0 0 0 0 Total Net Revenue Quarter/Annual Net Revenue Growth Rate 19.6% Revenue Share Incentive % of Total Gross Fees 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Cost of Revenue Gross Margin Gross Margin % 70.8% 73.2% 66.6% 75.5% 71.6% 71.0% 70.8% 72.4% 70.7% 71.2% Product Development Selling & Marketing General & Administrative Acquisition & Integration Expenses 0 0 0 0 0 0 0 0 0 0 Depreciation Amortization of Intangibles Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Total Operating Expenses Operating Margin Operating Margin % 3.5% 8.2% 16.7% 15.7% 11.4% 13.0% 15.9% 18.8% 9.9% 14.4% Interest Expense 1 0 0 0 1 0 0 0 1 1 Other Income Expense / (Income) -32 6 -19 -2 -47 -14 -19 68 -180 -144 Pretax Net Income Pretax Margin % 3.6% 8.2% 16.7% 15.7% 11.4% 13.0% 15.9% 18.6% 10.3% 14.5% Income Taxes -15,210 -5,032 Net Income / (Loss) Add:Depreciation Add:Depreciation (incl in COR) 0 1 0 0 0 0 0 0 0 -1 Add:Amort of Deal-Related Intangibles Add:Amort of Deal-Related Intangibles (incl in COR) 46 46 46 46 46 46 0 0 91 Add:Interest Expense/ (Income) -6 -2 0 -1 -9 -14 -15 -15 -15 -59 Add:Income Taxes -15,210 -5,032 EBITDA EBITDA Margin % 21.7% 25.1% 33.3% 32.8% 28.5% 28.0% 31.0% 32.4% 25.2% 29.2% Add:Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Add:Equity-based Compensation Add:Rental income for Cap Bldg Lease 0 0 0 0 0 0 0 0 0 0 Add:Acquisition & Integration Expenses 0 0 0 0 0 0 0 0 0 0 Add:Purchase Accounting Adjustment 15 0 -227 -30 0 0 0 0 0 Adjusted EBITDA Adjusted EBITDA Margin % 26.0% 28.3% 36.1% 34.1% 31.4% 29.8% 32.3% 34.0% 27.2% 30.8% Quarter/Annual Adj EBITDA Growth Rate 18.0% 31.7% 3.9% -8.7% 9.7% 12.1% -23.6% 17.6% Spend and Clinical Resource Management Segment Non-GAAP Acquisition-Affected and Recast Income Statement (UNAUDITED) 2009 - 2010 by Quarter ($ in thousands) 1Q'09 2Q'09 3Q'09 4Q'09 FY'09 1Q'10 2Q'10 3Q'10 4Q'10 FY'10 Gross Admin Fees Other Gross Fees Less: Rev Share Incen & Rev Alow -28,147 -28,689 -28,328 -30,523 -115,687 -31,013 -32,192 -33,039 -33,263 -129,507 Total Net Revenue Quarter/Annual Net Revenue Growth Rate 4.1% Revenue Share Incentive % of Total Gross Fees 26.4% 26.0% 26.5% 25.1% 26.0% 27.0% 27.1% 28.2% 27.2% 27.4% Cost of Revenue Gross Margin Gross Margin % 72.6% 72.4% 69.6% 72.3% 71.7% 69.3% 68.5% 67.8% 68.9% 68.6% Product Development Selling & Marketing General & Administrative Acquisition & Integration Expenses 0 0 0 0 0 0 0 0 Depreciation Amortization of Intangibles Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Total Operating Expenses Operating Margin -45,787 -14,803 Operating Margin % 12.4% 10.2% 10.5% 15.4% 12.2% 12.1% 8.9% 15.6% -51.5% -4.3% Interest Expense 0 0 0 0 0 0 0 0 18 18 Other Income Expense / (Income) -197 -63 89 62 -158 52 -17 -53 -177 Pretax Net Income -45,751 -14,644 Pretax Margin % 12.6% 9.9% 10.6% 15.3% 12.2% 12.3% 8.9% 15.6% -51.4% -4.3% Income Taxes Net Income / (Loss) -48,831 -30,734 Add:Depreciation Add:Depreciation (incl in COR) Add:Amort of Deal-Related Intangibles Add:Amort of Deal-Related Intangibles (incl in COR) Add:Interest Expense/ (Income) -51 -1 -1 -4 -57 -3 -22 -32 51 -6 Add:Income Taxes EBITDA -26,019 EBITDA Margin % 37.5% 33.7% 35.5% 36.9% 35.9% 34.1% 30.0% 37.6% -29.2% 17.5% Add:Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Add:Equity-based Compensation Add:Rental income for Cap Bldg Lease 0 0 0 0 0 0 0 0 0 0 Add:Acquisition & Integration Expenses 0 0 0 0 0 0 0 0 Add:Purchase Accounting Adjustment 82 -74 26 20 Adjusted EBITDA Adjusted EBITDA Margin % 39.7% 36.2% 37.2% 40.9% 38.6% 35.4% 31.5% 38.4% 43.9% 37.4% Quarter/Annual Adj EBITDA Growth Rate -5.1% -1.1% 27.2% -20.2% -8.2% 18.8% 20.7% 0.8% Corporate Segment Non-GAAP Acquisition-Affected Income Statement (UNAUDITED) 2009 - 2010 by Quarter ($ in thousands) 1Q'09 2Q'09 3Q'09 4Q'09 FY'09 1Q'10 2Q'10 3Q'10 4Q'10 FY'10 Gross Admin Fees 0 0 0 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 0 0 0 Gross Fees 0 0 0 0 0 0 0 0 0 0 Less: Rev Share Incen & Rev Alow 0 0 0 0 0 0 0 0 0 0 Total Net Revenue 0 0 0 0 0 0 0 0 0 0 Quarter/Annual Net Revenue Growth Rate #DIV/0! Revenue Share Incentive % of Total Gross Fees 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Cost of Revenue 0 0 0 1 1 0 0 0 0 0 Gross Margin 0 0 0 -1 -1 0 0 0 0 0 Gross Margin % 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Product Development 0 0 0 0 0 0 0 0 0 0 Selling & Marketing 92 General & Administrative Acquisition & Integration Expenses 0 0 0 0 0 0 Depreciation Amortization of Intangibles 0 0 0 0 0 0 0 0 0 0 Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Total Operating Expenses Operating Margin -7,307 -7,565 -7,282 -7,736 -29,890 -9,100 -10,755 -9,252 -16,871 -45,978 Operating Margin % 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Interest Expense Other Income Expense / (Income) -128 -114 -146 -99 -487 -110 -126 -122 -122 -480 Pretax Net Income -25,670 -25,883 -25,223 -24,874 -101,650 -26,997 -27,735 -25,650 -33,676 -114,058 Pretax Margin % 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Income Taxes -9,975 -9,762 -9,490 -9,858 -39,085 -10,552 -10,718 -9,606 -10,924 -41,800 Net Income / (Loss) -15,695 -16,121 -15,733 -15,016 -62,565 -16,445 -17,017 -16,044 -22,752 -72,258 Add:Depreciation Add:Depreciation (incl in COR) 0 0 0 0 0 0 0 0 0 0 Add:Amort of Deal-Related Intangibles 0 0 0 0 0 0 0 0 0 0 Add:Amort of Deal-Related Intangibles (incl in COR) 0 0 0 0 0 0 0 0 0 0 Add:Interest Expense/ (Income) Add:Income Taxes -9,975 -9,762 -9,490 -9,858 -39,085 -10,552 -10,718 -9,606 -10,924 -41,800 EBITDA -6,712 -6,933 -6,566 -6,975 -27,186 -8,169 -9,749 -7,847 -15,951 -41,716 EBITDA Margin % 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Add:Impairment of Intangible Assets 0 0 0 0 0 0 0 0 Add:Equity-based Compensation Add:Rental income for Cap Bldg Lease -110 -109 -110 -110 -439 -110 -109 -110 -110 -439 Add:Acquisition & Integration Expenses 0 0 0 0 0 0 Add:Purchase Accounting Adjustment 0 0 0 0 0 0 0 0 0 0 Adjusted EBITDA -5,250 -5,153 -5,127 -5,556 -21,086 -6,628 -6,647 -6,246 -6,027 -25,548 Adjusted EBITDA Margin % 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% Quarter/Annual Adj EBITDA Growth Rate -1.8% -0.5% 8.4% 19.3% 0.3% -6.0% -3.5% 21.2% Use of Non-GAAP Financial Measures In order to provide investors with greater insight, promote transparency and allow for a more comprehensive understanding of the information used by management and the board of directors in their financial and operational decision-making, the Company supplements its consolidated financial statements presented on a GAAP basis with the following non-GAAP financial information:gross fees; gross administrative fees; revenue share obligation; EBITDA; adjusted EBITDA; adjusted EBITDA margin; acquisition-affected net revenue; acquisition-affected EBITDA; acquisition-affected adjusted EBITDA and acquisition-affected adjusted EBITDA margin. These non-GAAP financial measures may have limitations as analytical tools and should not be considered in isolation or as a substitute for analysis of the Company’s results as reported under GAAP. The Company compensates for such limitations by relying primarily on the Company’s GAAP results and using non-GAAP financial measures only supplementally. Where possible, the Company provides reconciliations of non-GAAP financial measures to the most directly comparable GAAP measures.Investors are encouraged to carefully review those reconciliations.In addition, because these non-GAAP measures are not measures of financial performance under GAAP and are susceptible to varying calculations, these measures, as defined by the Company, may differ from and may not be comparable to similarly titled measures used by other companies. Gross fees include gross administrative fees the Company receives pursuant to its vendor contracts and all other fees the Company receives from customers. The Company's revenue share obligation represents the portion of the gross administrative fees the Company is contractually obligated to share with certain of its GPO customers. Net administrative fees (a GAAP measure) are the Company's gross administrative fees net of its revenue share obligation. Total net revenue (a GAAP measure) reflects the Company's gross fees net of its revenue share obligation. These non-GAAP measures assist management and the board of directors and may be helpful to investors in analyzing the Company's growth in its Spend and Clinical Resource Management segment given that administrative fees constitute a material portion of the Company's revenue and are paid to the Company by approximately 1,150 suppliers and other vendors contracted by its GPO, and that the Company's revenue share obligation constitutes a significant outlay to certain of its GPO customers. The Company defines: EBITDA as net income (loss) before net interest expense, income tax expense (benefit), depreciation and amortization; and adjusted EBITDA as net income (loss) before net interest expense, income tax expense (benefit), depreciation and amortization and other non-recurring, non-cash or non-operating items. EBITDA and adjusted EBITDA are used by the Company to facilitate a comparison of its operating performance on a consistent basis from period to period and provides for a more complete understanding of factors and trends affecting our business. These measures assist management and the board of directors and may be useful to investors in comparing the Company's operating performance consistently over time as it removes the impact of its capital structure (primarily interest charges and amortization of debt issuance costs), asset base (primarily depreciation and amortization) and items outside the control of the management team (taxes), as well as other non-cash (purchase accounting adjustments and imputed rental income) and non-recurring items, from the Company’s operational results. Adjusted EBITDA also removes the impact of non-cash share-based compensation expense and certain acquisition-related charges. EBITDA and adjusted EBITDA are not measures of liquidity under GAAP, or otherwise, and are not alternatives to cash flow from continuing operating activities. Acquisition-affected results include the activity of Broadlane prior to the Company’s actual ownership. The Broadlane acquisition was consummated on November 16, 2010. These results assume the acquisition of Broadlane occurred on January 1, 2009. Acquisition-affected measures (e.g. acquisition-affected net revenue; acquisition-affected EBITDA; acquisition-affected adjusted EBITDA; acquisition-affected adjusted EBITDA margin) are used by management and the board of directors to better understand the extent of growth of the Spend and Clinical Resource Management segment. Given the significant impact that this transaction had on the Company during the fiscal year ended December 31, 2010, the Company believes such acquisition-affected measures may be useful and meaningful to investors in their analysis of such growth. Non-GAAP acquisition-affected measures are for illustrative and informational purposes only and are not intended to represent or be indicative of what the Company's results of operations would have been if this transaction had occurred at the beginning of 2009. These measures also should not be considered representative of the Company's future results of operations.
